Citation Nr: 0108457	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-02 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel




INTRODUCTION

The veteran served on active duty in the military from 
October 1966 to August 1968.

In December 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  He appealed the RO's decision to the 
Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  While serving on active duty in the military, the veteran 
had a tour of duty in Vietnam-from June 1967 to July 1968-
but there is no indication that he actually engaged in combat 
against enemy forces while there.

2.  The stressors alleged by the veteran are currently 
unverifiable, irrespective of whether he has PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110, (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (a diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, however-to support a 
diagnosis of PTSD-will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain information that 
corroborates his testimony or statements.  See Zarycki, 6 
Vet. App. at 98.

The veteran's service personnel and other records, including 
his Department of Defense Form 214 (DD Form 214), show that 
his primary military occupational specialty (MOS) during 
service was a "wireman" and "switchboard operator," and 
that he received the National Defense Service Medal, the 
Vietnam Service Medal, and the Vietnam Campaign Medal as a 
result of his tour in Vietnam from June 1967 to July 1968.  
Unfortunately though, none of those medals or commendations 
is recognized by VA as indicative of combat, per se.  See, 
e.g., VAOPGCPREC
12-99 (October 18, 1999); see also Wood v. Derwinski, 1 
Vet. App. 190 (1991), affirmed on reconsideration, 1 
Vet. App. 406 (1991) (a mere presence in a combat zone is not 
sufficient to show that a veteran actually engaged in combat 
with enemy forces).  And none of the other records concerning 
the veteran's military service confirm that he actually had 
combat, either, so his alleged stressors must be 
independently verified.

In order to independently verify his alleged stressors, the 
RO sent the veteran a letter in July 1998 requesting very 
specific information and details concerning them-such as his 
specific unit assignment when the purported incidents 
occurred, any special duty assignments, the approximate dates 
of the incidents, a full description of them (including the 
names and any additional identifying information of others 
involved), and some indication of those who were wounded, 
etc.  The RO also reiterated that he needed to be very 
specific and detailed when providing this evidence so there 
would be sufficient information to independently corroborate 
the alleged events in question.  The United States Court of 
Appeals for Veterans Claims (Court) has held that requesting 
this type of information from a veteran does not impose an 
impossible or onerous burden, and that the duty to assist him 
in fully developing the evidence pertinent to his claim is 
not a "one-way street."  See Wood, 1 Vet. App. at 193.  
Rather, he is obliged to comply with VA's efforts to help him 
fully develop the evidence concerning his claim.

The veteran initially did not respond to the RO's July 1998 
letter requesting this important information concerning his 
alleged stressors in Vietnam.  However, he eventually 
indicated in his January 1999 notice of disagreement (NOD) 
that his unit was hit with a mortar attack on January 25, 
1968, at midnight, and that two of his buddies were killed 
during the attack.  So as a means of further developing his 
claim, the RO sent him another letter in May 1999 requesting 
that he provide the names of the buddies that he mentioned in 
his NOD and any other identifying information that might be 
helpful to his case.  But he never did; the only thing he 
indicated in his January 2000 substantive appeal (on VA Form 
9) was that two of his friends were killed in the mortar 
attack, nothing more.  Consequently, his alleged stressors 
are currently "unverifiable" because he has not provided 
sufficient information (i.e., the who, what, when and where 
facts) needed to permit a meaningful search by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)-
which formerly was called the U.S. Army and Joint Services 
Environmental Support Group (ESG)-or by the National 
Archives and Records Administration (NARA) and the National 
Personnel Records Center (NPRC).  See VA Adjudication 
Procedure Manual M21-1, Part VI, paragraph 7.46 (now included 
in Manual M21-1 in Part IV, Paragraph 11.38(f) (Change 61, 
September 12, 1997) and in Part III, Paragraph 5.14(b) 
(Change 49,  February 20, 1996).  And furthermore, this is 
totally irrespective of any current diagnosis of PTSD-which, 
incidentally, doctors who examined and treated him in 
February, April, and June 1998 made-because service 
connection for PTSD requires, not only a current diagnosis 
indicating the veteran has the condition, but also medical 
evidence linking it to a confirmed stressor in service.  So 
inasmuch as there is no such confirmation in this case, even 
considering the evidence in a light most favorable to him, 
his claim must be denied.  See Suozzi v. Brown, 10 Vet. App. 
307, 310-11 (1997).

As a final point, the Board recognizes that during the 
pendency of this appeal, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000)-which imposes on VA an 
obligation to inform the veteran of the evidence needed to 
substantiate and complete his claim.  But in this particular 
instance, the RO already has done this by sending him the 
development letters in July 1998 and May 1999, requesting the 
information necessary to permit a meaningful search for 
corroborating evidence.  So a remand to inform him about the 
new law is not warranted since he already has been given 
ample opportunity to present this evidence, and he failed to 
do so.  See, e.g., Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.)  See also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (... remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided.)


ORDER

The claim for service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

